Citation Nr: 1733465	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-26 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spider cysts, also claimed as residuals of exposure to ionizing radiation.

2.  Entitlement to service connection for a thyroid disorder (hyperthyroidism), also claimed as a residual of exposure to ionizing radiation.

3.  Entitlement to a rating higher than 50 percent for the residuals of a shell fragment wound (SFW) of the left buttock involving injury to Muscle Group XVII.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty in the military during the Korean Conflict, from January 1951 to December 1953.  He received the Purple Heart Medal for injuries sustained in combat. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2008 and February 2009 rating decisions of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since the Veteran resides in Tennessee, the RO in Nashville has jurisdiction, and that office certified his appeal to the Board.  The July 2008 rating decision, in pertinent part, confirmed and continued a 20 percent rating for service-connected residuals of a SFW of the left buttock involving injury to Muscle Group XVII.  The February 2009 rating decision denied service connection for a thyroid disorder and spider cysts secondary to ionizing radiation exposure.

As support for his claims, the Veteran testified at a videoconference hearing in October 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.  In addition, in October 2010 the Veteran submitted a waiver of RO consideration of any additional evidence and records he submits to the Board.  In December 2010 the Board remanded these claims for additional development.  In a November 2012 decision since issued, the RO increased the rating for the residuals of the SFW of the left buttock involving injury to Muscle Group XVII from 20 to 50 percent retroactively effective as of July 25, 2008.  An August 2014 rating decision additionally found Clear and Unmistakable Error (CUE) in that effective date and assigned the higher 50 percent rating instead as of March 27, 2008, since the date of receipt of the claim for increase in rating for this disability.  The RO considered that a full grant of the benefit sought on appeal.  But there remains for consideration whether the Veteran met the requirements for this greater rating at any time during the immediately preceding year.

According to 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511   (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  VAOPGCPREC 12-98, 63 Fed. Reg. 56704  (1998).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability, including to the extent it and others cause unemployability).

The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter. VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  Otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126. The Court explained that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Thus, three possible effective dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.

Consequently, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Notwithstanding the Veteran's in-service exposure to ionizing radiation as a result of his participation in Operation TUMBLER-SNAPPER, conducted at the Nevada Test Site in 1952, the most probative evidence of record is against concluding that his spider cysts are a consequence or otherwise attributable to his service.

2.  It is as likely as not, however, that his thyroid disorder is the result of his service.

3.  For the entire rating period on appeal, the residuals of the SFW of his left buttock involving injury to Muscle Group XVII have been assigned the maximum 50 percent schedular rating available under Diagnostic Code 5317.

4.  That said, the evidence shows his service-connected disabilities preclude him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected. 


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for spider cysts, including as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).

2.  But service connection for a thyroid disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).

3.  There is no legal basis for assigning a schedular rating higher than 50 percent for the residuals of the SFW of the left buttock involving injury to Muscle Group XVII for any part of the rating period on appeal, and this disability is not so exceptional or unusual as to render impractical application of the regular schedular standards.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5317 (2016).

4.  The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38C.F.R. §§ 3.340, 3.41, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  This duty to notify includes apprising the Veteran of the type of evidence and information needed to substantiate the claim, also of his and VA's respective responsibilities in obtaining this necessary supporting evidence.

Appropriate notice as to the information and evidence necessary to substantiate the claim of entitlement to service connection for spider cysts, also claimed as residuals of exposure to ionizing radiation, was provided to the Veteran by way of letters issued from the RO to him in February and September 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Those letters were provided to him after the initial unfavorable decision on his claim.  Ideally, the notice should be provided prior to any initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But if for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively cured by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is still given an opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to "cure" a timing defect).  This is precisely what occurred here since an SSOC was issued in February 2017.  

Moreover, the Veteran and his representative have not alleged any prejudicial error in the content or timing of the notice they received.  And as explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), they, not VA, have this burden of proof of showing why a notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

As for the duty to assist, the record includes the Veteran's service treatment and personnel records, private and VA medical treatment records, and written statements of the Veteran and his family members.  In October 2011 the RO received a response from St. Joseph Mercy Hospital showing no dates of treatment (as requested) at their facility for the Veteran.  In a statement received at the RO in July 2015, the Veteran informed the RO that his medical records for treatment in 1954 and during the 1970's were unavailable.  Pursuant to the December 2010 remand the service-connection claim for spider cysts was directed to the Defense Threat Reduction Agency (DTRA) to provide a radiation dose estimate and then to VA's Under Secretary for Health (or referral to an outside consultant) for a medical opinion.  There has been compliance, certainly the acceptable substantial compliance, with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also, as mentioned, had a hearing before the undersigned VLJ in October 2010.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Court (CAVC) held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.


The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning the claim was unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki, 129 S.Ct.1696.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Regarding the claim for service connection for a thyroid disorder, the Board is granting service connection, so resolving the appeal of this claim entirely favorably, therefore a discussion of whether VA complied with its duties to notify and assist concerning this claim is unnecessary since ultimately inconsequential.  That is, even were the Board to assume, for the sake of argument, that VA did not meet these preliminary obligations concerning this claim, at most this would be 
non-prejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

Regarding the claims for an even higher rating for the residuals of the SFW of the left buttock involving injury to Muscle Group XVII and a TDIU, as will be discussed the Veteran has received the full grant of the benefit sought for his claim for the greater rating for the residuals of the SFW of his left buttock involving injury to Muscle Group XVII, and the Board is additionally fully granting his TDIU claim in this decision.  Therefore, there again is no need to discuss whether VA has complied with the preliminary obligations to notify and assist him in substantiating these claims because this ultimately is inconsequential.  To reiterate, even were the Board to assume, for the sake of argument, there has not been this compliance, this at most would amount to non-prejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  See also 38 C.F.R. § 20.1102.


General Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of entitlement to service connection, there must be probative (meaning competent and credible) evidence of the currently-claimed disability, incurrence or aggravation of a relevant disease or injury in service, and a correlation ("nexus") between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to, in turn, determine its probative value in relation to the other evidence.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain diseases present in "radiation-exposed Veterans."  Second, a "radiogenic disease" may be service connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection still must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

The term "radiation-risk activity" includes:  (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; (3) internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; and (4) certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), a Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following:  thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

Other diseases specified in paragraph (b)(2) of this section must become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(4)(iv).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  

After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).

After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section provides two options:

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing.  The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section.

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(1).


Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  The question of whether lay versus medical evidence is needed to substantiate a claim is a case-by-case determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is needed when the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, as did the Veteran in this appeal, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for Veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not also to link the claimed disability causally to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).


Service Connection for Spider Cysts and a Thyroid Disorder

Factual Background and Analysis

The Veteran claims service connection for spider cysts and thyroid nodules due to exposure to ionizing radiation.  He testified during his Board hearing that he was exposed to ionizing radiation in 1952 while participating in atomic bomb testing in Desert Rock, Nevada.  He attributes his thyroid nodule and spider cysts to that exposure to ionizing radiation.  His military personnel records show he arrived in Las Vegas, Nevada, on April 24, 1952, for participation in Desert Rock IV, and that he departed Las Vegas on May 2, 1952.

His service treatment records (STRs) and medical examination and medical history reports are silent for any complaints, treatment or diagnoses for spider cysts and a thyroid disorder.  A July 1951 STR revealed complaints by the Veteran of intense pain in his throat and nasal passage.  The diagnosis was acute tonsillitis.  A February 1953 STR notes he was seen by a company corpsman with complaints of lesions about the mouth with swelling of the tongue, and generalized arthralgia and soreness of the neck.  The company corpsman noted the Veteran was dull, slow to respond, and had a slow, deliberate speech.  The impressions were anxiety reaction and incidental penicillin reaction.

Of record is a January 1981 VA medical examination report, which makes no mention of spider cysts or a thyroid disorders.  A June 1981 VA dermatology clinic treatment report shows the Veteran was treated for an epi cyst on his face.  A June 1982 VA dermatology clinic treatment report shows an impression of cystic scarring area of the right malar face.

A July 2003 private treatment report (East Tennessee Medical Group) shows the Veteran's neck he had a scar along the right side, which he stated occurred with an infection in his thyroid due to exposure from radiation in the past.  In a January 2006 private follow-up progress note, the Veteran reported he had thyroid surgery 3 times and related them to being exposed to radiation from a nuclear bomb.  

A March 2006 private treatment report shows his thyroid was not enlarged upon examination of the neck.  The assessment was history of previous thyroid surgeries.  A January 2007 private treatment record shows an assessment of history of extensive previous thyroid surgery.  CT [computed tomography] scan of the chest in January 2007 shows a small nodule in the inferior aspect of the left lobe of the thyroid measuring up to 11 - 12 mm.  Images through the base of the neck were otherwise normal.  March 2007 and August 2007 private treatment records show an assessment of small thyroid nodule by CT scan.  A November 2007 private treatment record notes there was no increase in the size of the tiny thyroid nodule.  The assessment was small thyroid nodule by CT scan.  

In a February 2008 private treatment report, the assessment was small thyroid nodule by CT scan.  A May 2008 private treatment record shows the Veteran had ongoing complaints of pain in the right side of his neck.  On examination the neck had no mass or adenopathy.  There was no carotid bruit or jugular venous distention.  The assessment was small thyroid nodule.

A June 2008 ultrasound of the thyroid gland shows the lobes of the gland were bulky and heterogeneous with multiple nodules in the left lobe.  There were most likely bilateral multi-nodular goiters with predominance in the left lobe (the largest was in the lower pole measuring about 2 x 1.3 cm).  Malignant lesion in the left lobe could not be excluded in the absence of old study for comparison.  His clinical history was noted as thyroid nodule without any specific site and character and status post prior surgery without any specificity.  

In a July 2008 statement in support of his claim, the Veteran noted that his thyroid problems developed right after he left service.  He reported also that he underwent operations to remove spider cysts from the right side of his neck and face.  He stated that the doctors believed that the spider cysts were caused by radiation exposure.  He related that he witnessed an atomic bomb explosion in Nevada at Desert Rock IV in April 1952.  He still had numbness on the right side of his face and neck and occasional soreness in his right thyroid.  He stated he took a special early retirement hoping that it would ease the conditions if he did not work an 
8-hour day.

An August 2008 private treatment report shows an assessment of small thyroid nodule.  A September 2008 ultrasound biopsy of the thyroid revealed a clinical history of solid nodules of the left lobe.  A September 2008 VA progress note shows an assessment of multiple bilateral nodules in thyroid; per Veteran he has a history of left-sided thyroid cyst resected in 1954.  Ultrasound of the thyroid was grossly abnormal with bulky thyroid gland.  The Veteran was also seen by a VA endocrinologist who noted that the Veteran's last TSH [thyroid stimulating hormone] was about 3.  He noted the Veteran's history of exposure to atomic bomb radiation and that he has multinodular goiter.   He discussed 2 options with the Veteran, which were to monitor with no intervention and consider a small dose of thyroxine to suppress and/or prevent further growth of the thyroid nodules, especially in terms of radiation exposure.  A January 2009 ultrasound of the thyroid shows there was minimal heterogeneity of the gland with multiple bilateral nodules.  The largest was seen in the left lobe measuring about 2.1 cm.  This was grossly unchanged from the previous examination.

The Veteran was seen in February 2010 for a follow-up visit with his primary care physician at a VA outpatient clinic.  At that time he reported a past medical history of a left-sided thyroid cyst resected in 1954.  A VA outpatient assessment in February 2010 included a history of multiple bilateral nodules in the thyroid per ultrasound and a history of left-sided thyroid cyst resected in 1954 per the Veteran.  It was noted that the thyroid ultrasound was grossly abnormal with bulky thyroid gland.  In May 2010 the Veteran was examined after an overnight stay at a VA hospital.  Physical examination revealed he had a scar on the right side of his neck from cyst removal.

An April 2010 private treatment record (East Tennessee Medical Group) reveals the Veteran's neck and thyroid as symmetrical with no obvious masses.  The trachea was midline.  There were no enlargements, tenderness, or mass of the thyroid noted.  The assessment in pertinent was multinodular goiter.  An October 2010 VA primary care physician outpatient treatment record notes the Veteran has a history of multiple bilateral nodules in the thyroid per ultrasound and per the Veteran he has a history of left sided thyroid cyst resection in 1954.  It was further noted that the thyroid ultrasound that was done was grossly abnormal with bulky thyroid gland.  

At the October 2010 hearing the Veteran testified that he was exposed to ionizing radiation in 1952 while participating in atomic bomb testing in Desert Rock, Nevada.  He attributes his thyroid nodule and spider cysts to that exposure.  His military personnel records show he arrived in Las Vegas, Nevada, on April 24, 1952, for participation in Desert Rock IV, and that he departed Las Vegas on May 2, 1952.

In February 2011 the Veteran had a TSH test (to test the function of the thyroid gland).  His TSH range was 0.35 - 5.5, which was within acceptable limits.  

In letters dated in March 2011 the Veteran's family members attest that he was hospitalized in November 1954 for a "serious infection of his neck."  He underwent surgery for a neck cyst at that time.  

In August 2011 the Veteran was seen at a VA outpatient clinic for a follow/up visit.  The treatment report recorded a history (per the Veteran) of left-sided thyroid cyst resected in 1954.

In April 2012 the RO sent a letter to the Defense Threat Reduction Agency (DTRA) requesting information related to the Veteran's participation in a radiation-risk activity (Desert Rock IV in Nevada , spring 1952) while assigned to B Co2d Phi b Recon Bn, FMF, DLNC.  In December 2013 the RO sent a letter to DTRA asking them to please furnish a radiation dose estimate for the Veteran (regarding exposure in the spring of 1952 at Desert Rock IV in Nevada).  In an interim December 2013 response to the RO, DTRA inform them that to ensure that the dose reconstruction reflects activities performed by the Veteran, they mailed him a questionnaire to complete and return to them.

In February 2014 the Veteran underwent a left nodule biopsy.  The diagnosis was left thyroid, ultrasound-guided fine-needle aspiration: moderate amount of colloid, benign follicular epithelial cells, and a few scattered macrophages.  The provider noted that multiple passes were performed.  The aspirate smears showed benign follicular epithelial cells and a moderate amount of colloid.  Scattered few macrophages were also noted.  These findings were compatible with a benign colloid nodule in an appropriate clinical setting.  No malignancy was identified in the aspirated material.  

In a July 2014 statement to the DTRA the Veteran explained that a short while after the atomic bomb blast he could not run the 5 miles every morning and he began to feel tired.  He developed cysts in his face and ears.  A doctor removed a cyst from his face and ear lobe.  Later in the fall of 1954 he developed cysts in his neck and had "high fevers."  In November 1954 he had a cyst lanced and drained at the Monroe County Hospital; while there his temperature was around 107 degrees and his family was called because the doctors thought he might not survive.  In 1955 the cysts persisted and he sought treatment at a VA hospital, where he underwent 2 to 3 drainage operations.  He noted that the doctors stated that the cyst were like fingers stemming from his neck almost to his temple and checks and to remove them they would have to go under his skin.  He stated that the doctors asked him if he had received any radiation exposure as they felt that was the cause of the cysts.  He explained that he witnessed an atomic bomb blast in the service and the doctors stated that was the cause of the cysts.  He stated he filed a claim for radiation exposure a few years ago after reading a medical magazine on the effects of radiation exposure.

In an August 2014 response to the RO's inquiry, DTRA confirmed the Veteran's participation in Operation TUMBLER-SNAPPER, conducted at the Nevada Test Site in 1952.  Doses which the Veteran could have received during his participation in Operation TUMBLER-SNAPPER are not more than:

* External gamma does: 16 rem;
* External neutron dose: 0.5 rem;
* Internal committed does to the thyroid (alpha): 0.1 rem;
* Internal committed dose to the thyroid (beta +gamma): 7 rem.

Pursuant to the December 2010 Board remand, upon receipt of the Veteran's radiation exposure data from DTRA, the RO transferred the Veteran's record to the Under Secretary for Benefits.

In a February 2015 letter to the RO, the Director of Compensation Service noted that the record shows the Veteran underwent several thyroid surgeries of undetermined procedures.  The Veteran's case was returned to the RO for additional development, specifically for the RO to provide a cover letter with information specified at M21-1MR, Part IV, Subpart ii, Chapter C, paragraph 11.c.  To also include the date the claimed disease (thyroid nodule) first manifested.  

In a July 2015 statement the Veteran noted that he started having problems with his neck in 1954.  He developed "more cysts."  One cysts was so sever he was sent to the hospital to have it lanced and drained.  His thyroid and neck were swollen.  In the fall of 1954 an infection returned and he was treated at a VA hospital where the cysts were drained.  In the early 1970's he was told by doctors that he was developing nodules on his thyroid.  In a statement received at the RO in July 2015, the Veteran noted that his medical records from treatment in 1954 and the 1970's were unavailable.  

In a February 2017 memorandum, the Director of Post 9-11 Environmental Health Program (DEHP) responded to the Director of Compensation Service regarding the Veteran's radiation review.  The memorandum reiterated the Veteran's personal and service background and confirmed his participation in Operation TUMBLER-SNAPPER, in 1952.  The doses which the Veteran could have received during his participation in Operation TUMBLER-SNAPPER were noted.  Treatment records reviewed revealed the Veteran's history of bilateral nodule in the thyroid with left sided thyroid spider cyst resected in 1954.  Ultrasound of the thyroid results revealed a left lower thyroid nodule and that multiple other smaller bilateral nodules were unchanged.  Non-malignant thyroid nodules were diagnosed 2 years after the 1952 exposure to ionizing radiation.  The DEHP opined that it is unlikely that the Veteran's non-malignant thyroid nodular disease and/or thyroid spider cysts were caused by exposure to ionizing radiation during military service.  The rationale for the opinion was based on review of the record as noted and research conducted by Wong, et al., which states that hypothyroidism in persons under 30 years of age at the time of irradiation (the Veteran was 20 years old) showed a dose-dependent excess that appeared within 20 years of exposure and showed a relative risk of only 1.24 at a dose of 1 Gy (100 rem).  The Veteran's dose of 7.1 rem to the thyroid is less than 10 percent of that threshold.  (See Wong FL, Yamada M, Sasaki H et al. Non cancer disease incidence in the atomic bomb survivors: 1958-1986, Radiat. Res., 135; 418-430, 1993).  Furthermore, the BEIR VII report indicated that several non-malignant diseases, including thyroid disease, do show a dose response.  However, they found it was not possible to rule out a model with a threshold as high as 0.5 Sv (50 rem).  (See National Research Council. Health Effects from exposure to Low Levels of Ionizing radiation.  BEIR VII, Phase 2.  National Academy of Sciences, Washington DC, 2006).  The Veteran's thyroid dose was well below the threshold dose.  

In a February 2017 letter to the RO, the Director of Compensation Service referenced the February 2017 memorandum from the DEHP that was written for the Under Secretary, which concluded that it is unlikely that the Veteran's non-malignant thyroid nodules and thyroid spider cysts were the result of exposure to ionizing radiation during service.  Based on the evidence of record and the opinion and rationale provided by DEHP the Director of Compensation Service opined that there is no reasonable possibility that the Veteran's non-malignant thyroid nodules and spider cysts were the result of exposure to ionizing radiation.

Spider Cysts

On review, the Board finds that notwithstanding the Veteran's inservice exposure to ionizing radiation as a result of his participation in Operation TUMBLER-SNAPPER, conducted at the Nevada Test Site in 1952, the disability spider cysts claimed as due to exposure to ionizing radiation does not qualify for service connection because 38 CFR 3 311(b)(2)(xvii) does not lists spider cysts as a radiogenic disease for purposes of that section.

There has been no evidence furnished nor has medical evidence been identified, which establishes a medical and scientific link between spider cysts and radiation exposure.  Furthermore, the DEHP determined that the Veteran's radiation doses were not at high enough thresholds to establish a reasonable possible that spider cysts was due to inservice radiation exposure.  Moreover, as noted, the DEHP and the Director of Compensation Service opined that it is unlikely that the Veteran's spider cysts were caused by exposure to ionizing radiation during military service and there is no reasonable possibility that the Veteran's spider cysts was the result of exposure to ionizing radiation.

The Board acknowledges that the Veteran has asserted that in the fall of 1954, within one year of his discharge from service, he developed cysts in his neck, which were lanced and drained at a county hospital in November 1954.  Lay statements from family members have been submitted into evidence that support this assertion.  His assertions of developing and treating cysts in his neck in 1954 that were made in written statements to the RO in support of his claim and to medical professionals (as noted in treatment reports of record) as well as the statements submitted by family members are the only evidence of record tending to establish a chronic disability was manifested within one year of his discharge from service.  (In a statement received at the RO in July 2015, the Veteran noted that the medical records for treatment of his cysts in the 1950's and the 1970's were unavailable, due to the death of the provider and/or the destruction of the records).  The Veteran and his family members are layperson, having no medical expertise.  While such laypersons are competent to describe lay-observable symptoms, because they have no medical expertise, they are not competent to relate the claimed spider cysts to a particular inservice incident or event.  Kahana v, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377.  

Moreover, the Veteran stated that he was told by doctors who treated the cysts in 1955 that they believed the cysts were caused by radiation exposure.  This is not competent evidence.  The Court has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Thus, the evidence shows that a spider cyst disorder did not happen during active military service; neither was it aggravated or caused by service including owing to exposure to ionizing radiation; nor was a chronic disorder shown within one year of service separation; therefore service connection is not warranted for spider cysts claimed as residuals of exposure to ionizing radiation, and the Veteran's claim is denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  However, as there is not an approximate balance of evidence, this rule is inapplicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Thyroid Disorder

The Veteran claims service connection for thyroid nodules due to exposure to ionizing radiation.  In August 2014 DTRA confirmed the Veteran's participation in Operation TUMBLER-SNAPPER, conducted at the Nevada Test Site in 1952.  In addition, the evidence shows that he developed a "radiogenic" disease, non-malignant thyroid nodular disease, first shown on CT scan in January 2007 (55 years after radiation exposure); thus, the claim for service connection falls under the administrative development under § 3.311(b)(2).  Non-malignant thyroid nodular disease is listed under 38 CFR 3.311(b)(2)(xvii) as a radiogenic disease for purposes of that section.  Other "radiogenic" diseases, such as non-malignant thyroid nodular disease must become manifest 5 years or more after exposure.  

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest during the applicable specified time period after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from inservice radiation exposure or whether, under § 3.311(c)(1)(ii), there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.

Following referral from the Director of Compensation Service to DEHP, the dose estimates, as well as the dates and circumstances of the Veteran's radiation exposure and the Veteran's statements, DEHP concluded it was unlikely that the Veteran's non-malignant thyroid nodular disease was caused by exposure to ionizing radiation during military service.  The DEHP referenced an October 2010 treatment record, which noted the Veteran had a history of bilateral nodule in his thyroid with left-sided thyroid spider cyst resected in 1954, and a February 2015 ultrasound of the thyroid, which revealed a left lower thyroid nodule and multiple other smaller bilateral nodules.  It was also noted that "Non-malignant thyroid nodules were diagnosed 2 year[s] after exposure to ionizing radiation in 1952."  A thorough review of the record has not found a 1954 diagnosis of non-malignant thyroid nodules.  In a statement received at the RO in July 2015, the Veteran noted that his medical records for treatment in 1954 and the 1970's were unavailable.  The competent medical evidence of record establishes January 2007 as the earliest date the Veteran was shown to have a thyroid nodule.  CT scan of the chest in January 2007 shows a small nodule in the inferior aspect of the left lobe of the thyroid measuring up to 11 - 12 mm.  Treatment reports prior to January 2007, include a January 1981 VA medical examination report that makes no mention of a thyroid disorders.  A June 1981 VA dermatology clinic treatment report shows the Veteran was treated for an epi cyst on his face.  A June 1982 VA dermatology clinic treatment report shows an impression of cystic scarring area of the right malar face.  A July 2003 private treatment report (East Tennessee Medical Group) shows on examination of the Veteran's neck he had a scar along the right side of his neck, which he stated occurred with an infection in his thyroid.  A March 2006 private treatment report shows the thyroid was not enlarged upon examination of the neck.  

Treatment reports subsequent to the January 2007 CT scan includes a November 2007 private treatment record noting there was no increase in the size of the tiny thyroid nodule.  The assessment was small thyroid nodule by CT scan.  In a February 2008 private treatment report a small thyroid nodule by CT scan was assessed.  A May 2008 private treatment record showed an assessment of a small thyroid nodule.  A June 2008 Ultrasound of the thyroid gland showed the lobes of the gland were bulky and heterogeneous with multiple nodules in the left lobe.  There were most likely bilateral multi-nodular goiters with predominance in the left lobe (the largest was in the lower pole measuring about 2 x 1.3 cm).  A September 2008 VA progress note shows an assessment of multiple bilateral nodules in thyroid.  Ultrasound of the thyroid was grossly abnormal with bulky thyroid gland.  Ultrasound of the thyroid was grossly abnormal with bulky thyroid gland.  The Veteran was also seen by a VA endocrinologist who noted that the Veteran's last TSH was about 3.  He noted that the Veteran has a history of exposure to atomic bomb radiation exposure and had multinodular goiter.   He discussed 2 options with the Veteran, which were to monitor with no intervention for now and consider a small dose of thyroxine to suppress and/or prevent further growth of the thyroid nodules especially in terms of radiation exposure.  A January 2009 ultrasound of the thyroid shows there was minimal heterogeneity of the gland with multiple bilateral nodules.  The largest was seen in the left lobe measuring about 2.1 cm.  A February 2014 left nodule biopsy revealed no malignancy in the aspirated material.  This evidence shows that the Veteran's non-malignant thyroid nodular disease first became manifest during the applicable specified time period after exposure (5 years or more).

It appears the DEHP relied upon the Veteran's incorrect medical history relating to an initial diagnosis of non-malignant thyroid nodules.  This is significant under 38 CFR 3 311(b)(2) because non-malignant thyroid nodular disease must become manifest 5 years or more after exposure.  Reliance on such a factually inaccurate history of disability in this instance diminishes the probative value of the DEHP's and the Director of Compensation Service's opinions.

The Board recognizes that the opinions of the DEHP and the Director of Compensation Service were largely based upon the dose estimates provided by DTRA and the research conducted by Wong et al. and the BEIR VII report.  In that regard the opinions offer sound reasoning to support their conclusions.  Consequently service connection for non-malignant thyroid disease is not warranted under 38 C.F.R. § 3.311(b)(2).

There is, however, another avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d 1039.  Based on additional review of the evidence of record, the Board finds that service connection for a thyroid disorder is warranted on a direct basis under Combee.

In this case, as noted, in August 2014 DTRA confirmed the Veteran's participation in Operation TUMBLER-SNAPPER, conducted at the Nevada Test Site in 1952.  In addition, the evidence shows that he developed a "radiogenic" disease, non-malignant thyroid nodular disease first shown on CT scan in January 2007 (55 years after radiation exposure).  In September 2008 the Veteran was seen by a VA endocrinologist who noted that the Veteran's last TSH was about 3.  He noted the Veteran's history of exposure to atomic bomb radiation exposure and that he had multinodular goiter.  He discussed 2 options with the Veteran, which were to monitor with no intervention for now and consider a small dose of thyroxine to suppress and/or prevent further growth of the thyroid nodules especially in terms of radiation exposure.  The Board finds this endocrinologist's report to be probative evidence in this matter.  He is a qualified medical professional familiar with the Veteran's medical history, interviewed and examined the Veteran and following examination determined that there was a relationship between the Veteran's history of radiation exposure and his thyroid disorder.  Resolving any doubt in favor of the Veteran, entitlement to service connection for a thyroid disorder is warranted.   

General Statutes and Regulations Governing Claims for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation; in other words, his rating may need to be "staged".  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus in making this determination is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected residuals of the SFW of his left buttock involving injury to Muscle Group XVII are rated under Diagnostic Code 5317 and have been assigned the maximum 50 percent schedular rating under this code.  According to this Code, for Muscle Group XVII, moderate impairment is assigned a 20 percent rating, moderately-severe impairment is assigned a 40 percent rating, and severe impairment is assigned a 50 percent (maximum) rating.  38 C.F.R. § 4.73, Diagnostic Code 5317.

After reviewing all of the relevant evidence concerning this claim, lay and medical, the Board finds that an increased rating exceeding 50 percent is unwarranted at any time during the entire rating period under consideration (that is, dating back to the year immediately preceding the receipt of the claim for increase for this disability).  

A 50 percent rating is granted whenever there is severe muscle disability.  This includes a through-and-through or deep-penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Findings show ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  In addition, there are other signs of severe muscle disability such as x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, and induration or atrophy of an entire muscle following simple piercing by a projectile.  The existing 50 percent rating was assigned for the residuals of the SFW of the Veteran's left buttock involving injury to Muscle Group XVII based on pelvic girdle muscles:  gluteus maximus, gluteus medius and gluteus minimus (Muscle Group XVII), with severe injury.  See July 2012 VA examination report and November 2012 rating decision. 

Because the 50 percent disability rating is the maximum schedular rating available under Diagnostic Code 5317, a higher rating is not assignable under this code.  Furthermore, no other Code is more applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of diagnostic code should be upheld if supported by explanation and evidence).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Simply put, the regulations preclude a schedular rating exceeding 50 percent for the residuals of a SFW of the left buttock involving injury to Muscle Group XVII; therefore, a disability rating higher than 50 percent under Diagnostic Code 5317 is not warranted based on a lack of entitlement under the law.  38 C.F.R. § 4.73, Diagnostic Code 5317; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

This disability also is not shown to be so exceptional or unusual as to render impractical application of the regular schedular standards to, in turn, warrant referring this claim for extra-schedular consideration under the special provisions of 38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111(2008), affd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).


Here, though, the evidence does not reflect that the Veteran's SFW residuals have been manifested by symptoms or consequent impairment that are not contemplated by the schedular criteria.   Hence, referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). Moreover, there is no competent evidence this disability has caused marked interference with employment or frequent periods of hospitalization.  Indeed, to the extent it has along with his other service-connected disabilities, he will be compensated for this since in this decision the Board is granting his TDIU claim.

The Board still additionally has considered whether the Veteran may be entitled to Special Monthly Compensation (SMC) for his muscle injury.  38 C.F.R. § 4.73 provides that, when evaluating any claim involving muscle injuries resulting in loss of use of any extremity or loss of use of both buttocks (Diagnostic Code 5317, Muscle Group XVII), the Veteran may be entitled to SMC.  But, here, as the residuals of the SFW of the Veteran's left buttock involving injury to Muscle Group XVII have not resulted in loss of use of an extremity or of both buttocks, he is not entitled to SMC for this disability. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran contends that he is unemployable because of the severity of his service-connected disabilities and, therefore, entitled to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of common etiology or from single accident or affecting both upper or lower extremities are considered to be one disability.  Id.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100-percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran has the following service-connected disabilities:  left buttock wound, Muscle Group XVII, rated 50 percent effectively since March 27, 2008; anxiety reaction associated with peptic ulcer with posttraumatic stress disorder (PTSD) and gastroesophageal reflux disease (GERD), rated 50 percent since August 25, 2015; anxiety reaction associated with peptic ulcer disease (PUD), rated 40 percent from November 1, 1981 to March 27, 2008; anxiety reaction associated with PUD with PTSD and GERD, rated 40 percent from March 27, 2008 to August 25, 2015; left lower extremity peripheral neuropathy, rated 20 percent from July 24, 2012; left buttock scar (linear and painful), rated 10 percent from March 27, 2008; right lower extremity peripheral neuropathy, rated 10 percent from July 24, 2012;left wrist and right ankle wound scar, rated 0 percent from January 1 1954; left buttock scar (deep and nonlinear), rated 0 percent from March 27, 2008; midline anterior abdomen scar, rated 0 percent from March 27, 2008; erectile dysfunction, rated 0 percent from October 22, 2010; and left hip limitation of motion, rated 0 percent from July 24, 2012.

The combined rating for these service-connected disabilities is 70 percent from March 27, 2008, 80 percent from July 24, 2012 and 90 percent since August 25, 2015.  Thus, he satisfies the threshold minimum percentage rating requirements for a TDIU according to § 4.16(a), in other words, without having to instead resort to being considered for this benefit under the special extra-schedular provisions of § 4.16(b).

The central inquiry in a claim for a TDIU is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient for a grant of a TDIU.  A high rating, in itself, is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  So a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


The evidence of record reflects that the Veteran completed his education at the grade-school level and had no other education and training before he was too disabled to work.  He last worked full-time in December 1990 as a supervisor for an automobile manufacturing company.  He became too disabled to work owing to his service-connected disabilities - namely, his left buttock Muscle Group XVII disability and GERD.  See December 2012 TDIU application on VA Form 21-8940.

On May 2009 VA mental disorders examination, the Veteran reported that he retired in 1991 from working for an automobile manufacturing company due to his medical problems after he had been there about 23 years.  He stated he does not have any hobbies, but he tries to get out and do a "few things in the yard or in the garden[.]"  The diagnosis was chronic mild PTSD.  The examiner noted that vocationally, there did not appear to have been any impairment over the years from his psychiatric condition.  All of his impairment in work stems from his gastrointestinal problems and his status post left buttocks injury with radiculopathy or neuropathy.

On March 2009 VA stomach, duodenum and peritoneal adhesions examination, the examiner noted that the diagnosed GERD had significant effects on the Veteran's usual occupation to the extent he experiences weakness or fatigue and pain.  Despite the fact the Veteran no longer works, he does get fatigued easily following episodes of dumping syndrome that occurs after meals.  

On July 2012 VA muscle injuries examination, the Veteran reported that he had persistent aching pain in the left buttock that was always aggravated by extended standing or walking.  He stated that during his work years he had limitations on his endurance for his occupational activities which required extended walking with progressive increasing pain with ambulation such that he could only tolerate about 60 to 90 minutes of upright posture.  In later years of his post-military work, he was limited in ability to meet occupational requirements and retired early as he could no longer do the job due to buttock pain, and recurrent spasms in the left thigh and calf.  He eventually developed some weakness of the left leg and foot such that after being up and around for an extended period , he would develop a bit of a foot drop.  He stated that he experienced episodes of severe thigh/leg spasm as often as every 2-3 days with pain and virtual incapacitation lasting 10 to 30 minutes.  During those episodes, the pain was often quite severe and disabling until the spasm passed.  The diagnosis was multiple shell fragment wounds severe left buttock with associated nerve injury.  The examiner concluded that the Veteran's muscle injury impacted his ability to work, such as resulting in an inability to keep up with work requirements due to muscle injury.  

In July 2012 the Veteran underwent a VA peripheral nerves conditions examination.  The diagnoses were moderate incomplete paralysis of the left sciatic nerve and peripheral neuropathy secondary to B12 deficiency secondary to service-connected duodenal ulcer disease.  The examiner noted that the Veteran's peripheral nerve condition and/or peripheral neuropathy conditions impact his ability to work in that he experiences frequent acute, painful spasm of the thigh and calf muscles as well as progressive motor dysfunction in the form of mild weakness for dorsiflexion of the left foot and digits.  The impairments attributable to the peripheral neuropathy limit his capacity for safe stair climbing or work at elevations above ground.  

On July 2012 VA examination of the hips, the diagnosis was mild degenerative arthritis of the hips.  The Veteran is service connected for left hip limitation of motion, rated 0 percent from July 24, 2012.  The examiner noted that the Veteran's hip disability impacts his ability to work, in that the degenerative joint disease of the hips would limit the capacity to perform physically demanding occupational activities.  

A July 2012 VA stomach and duodenal conditions examination report noted the Veteran was service-connected for duodenal ulcer disease residuals of partial gastrectomy with Roux-en-Y procedure, severe dumping syndrome, bile reflux with evidence of nutritional deficiency in the form of chronic B12 deficiency with evidence of peripheral neuropathy with early mild anemia as well.  The Veteran described episodes when his stomach "stop working" meaning he develops an inability to move food through the stomach, most likely due to the vagotomy of 1980 and additional loss of peristalsis in the remaining portion of the stomach due to peripheral neuropathy due to B12 deficiency.  The examiner noted that the Veteran's stomach or duodenum conditions impact his ability to work in that post pradial symptoms often require him to discontinue other activities until the symptoms subside which would be expected to interfere with occupational activities if required to eat during the workday. 

On January 2013 VA scars/disfigurement examination, the Veteran reported painful scars described as shooting, lancing, sharp, debilitating pain from the wound in the left buttock into the groin and genital area, and down the left leg to the foot with any activity.  The diagnosis was left buttock scar.  The examiner noted that the Veteran's scar causes such pain with activity during work that he took early retirement.  

In a February 2013 statement, the Veteran noted he cannot work or have gainful employment because he experiences dizziness and diarrhea after eating due to dumping syndrome caused by the surgical procedures he underwent to correct damages done by his service-connected duodenal ulcer.  In addition, he had muscle and nerve damage to the left buttock and experienced severe pain and tiring of the left leg caused by shrapnel wounds that are service-connected.  He also has neuropathy of the lower extremity caused by previous stated surgeries.  He experiences dizziness from pain medication that he takes for pain for his service-connected wounds in the buttock and leg, and he has unsteadiness when he is on his feet due to neuropathy, pain and muscle spasms of the left buttock and leg.

On November 2013 VA general medical examination, the examiner noted that insofar as unemployability is concerned, the Veteran's rated disabilities and his age preclude him from engaging in any kind of strenuous employment, but they do not preclude him from engaging in sedentary, age appropriate indoor employment.

On November 2013 VA esophageal conditions examination, the examiner noted that the Veteran's esophageal conditions impact his ability to work in that he stated he has little control of the diarrhea he gets as a result of eating any food.

On November 2013 VA peripheral nerve conditions examination, the examiner noted that the Veteran's peripheral nerve condition impacts his ability to work as the Veteran stated that it is hard to walk without pain.

A November 2013 VA PTSD examination report revealed a diagnosis of PTSD.  During the examination, the Veteran reported he had no educational or occupational history since his last examination.  His highest grade in school was the 6th grade and he continues his retirement on his farm where he is actively performing chores.  

In June 2015 the Veteran was seen at a VA psychiatry outpatient clinic accompanied by his wife.  His wife reported that his memory and confusion was getting worse.  On mental status examination, his insight/judgment was impaired.  
On October 2015 VA peripheral nerves conditions examination, the examiner noted that the Veteran's peripheral nerve condition impacts his ability to work as he would not be able to do any prolonged walking or standing.

On November 2015 VA PTSD examination, the Veteran reported that he formally retired in 1991, but continued working as a consultant for several years.  After working as a consultant, he worked doing odd jobs on a family cattle farm.  Due to his many physical limitations, that became difficult for him and he had not pursued work or been able to do household physical labor.  The examiner noted that overall, the Veteran's current symptoms of PTSD appear to be a worsening of his service-connected condition (anxiety reaction associated with peptic ulcer, with PTSD and GERD) brought on by a period of delirium following surgery.

VA examination reports dated in March 2009 (gets fatigued easily following episodes of dumping syndrome that occurs after meals due to his service-connected gastrointestinal disability), July 2012 (Veteran's stomach or duodenum conditions impact his ability to work in that post pradial symptoms often require him to discontinue other activities until the symptoms subside which would be expected to interfere with occupational activities if required to eat during the workday), January 2013 (scar causes such pain with activity during work), November 2013 (impact of esophageal conditions is having little control of the diarrhea he gets as a result of eating any food and peripheral nerve condition impacts his ability to work as it is hard for him to walk without pain), October 2015 (peripheral nerve condition impacts his ability to work as he is not able to do any prolonged walking or standing) and November 2015 (psychiatric symptoms worsening) show the Veteran's service-connected disabilities impact his occupational functioning abilities.  In addition, the June 2015 VA outpatient treatment report reveals the Veteran now has impaired insight/judgment due to his psychiatric disability.

The VA examiner who conducted the November 2013 VA general medical examination concluded that the Veteran's rated disabilities and his age preclude him from engaging in any kind of strenuous employment, but not from engaging in sedentary, age appropriate indoor employment.

The opinion of the November 2013 VA examiner (general medical) is accorded less probative weight.  It certainly does not have greater probative value than the opinion/assessment in the other VA examination reports.  Specifically, the November 2013 (general medical) examiner failed to address the findings of the prior March 2009, July 2012 and January 2013 VA examinations and other medical evidence of record collectively indicating the Veteran's service-connected disabilities result in functional impairment in both physical and sedentary employment.  See, e.g., Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (stating that medical examination must consider the records of prior medical examinations and treatment to assure a fully-informed examination).

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, 38 C.F.R. § 4.10, but it is the rating official who is responsible for interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, 38 C.F.R. § 4.2).  


In this particular instance, for the reasons and bases discussed, the evidence supporting the claim outweighs the evidence against the claim or, at the very least, is in relative equipoise (meaning as favorable to the claim as against it).  And in this circumstance, in either scenario, the claim is granted rather than denied.

On the whole, the medical evidence of record is consistent with regard to the functional impact of the Veteran's service-connected disabilities on his ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison, that is, when also considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  Despite the November 2013 VA examiner indicating the Veteran was not precluded from sedentary work, the examination reports document his instability owing to his left buttock wound, peripheral nerve damage that prevents prolonged standing and walking, and anxiety disorder with gastrointestinal overlays including esophageal conditions with an inability to control diarrhea after eating and becoming easily fatigued following episodes of dumping syndrome that occur after meals.  In addition his psychiatric symptoms have worsened leading to impaired insight/judgment.

Accordingly, as the Veteran has credibly reported and the medical evidence has duly noted, the occupational impairment resulting from his service-connected disabilities, especially their collective impact, establish his entitlement to a TDIU effectively since March 27, 2008.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for spider cysts, also claimed as residuals of exposure to ionizing radiation, is denied.

Entitlement to service connection for a thyroid disorder is granted.

Entitlement to a rating higher than 50 percent for the residuals of the SFW of the left buttock involving injury to Muscle Group XVII is denied.  

Entitlement to a TDIU is granted, retroactively effective from March 27, 2008, subject to the laws and regulations governing the payment of VA compensation.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


